DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: misspelled word “digital currently system” recited in paragraphs [0003] and [0014] should be changed to “digital currency system. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 6, 8-9, 13-14, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2019/0356470 A1), hereinafter Deshpande”, and in view of Christensen et al. (US 2020/0036514 A1), hereinafter “Christensen”. 

As per claim 1, Deshpande teaches an apparatus comprising: memory to store instructions; and processing circuit, coupled to the memory, operable to execute the instructions, that when executed, cause the processing circuit to:
“select a first block from a distributed ledger” at [0059] and Fig. 4A;
(Deshpande teaches selecting a first block 410 of the blockchain 430)
“determine whether a first duration of time has expired; perform an action after the first duration of time has expired” at [0059] and Fig. 4A;
(Deshpande teaches the first node 410 may have a timer set 412 that is initiated, and which has an expiration time upon expiration of which the process for auditing another node 420 begin with a random selection procedure 414, which selects one of several available candidates. The request is sent to the obtain of the hash of a certain block 416)
	Deshpande does not teach “collect a first token, wherein the first token is generated by the first block” as claimed. However, Christensen teaches a method for data recording and retrieval on one or more blockchains using an operational token including the step of “collect a first token, wherein the first token is generated by the first block” at [0004]-[0006] and Figs. 1-8. Thus, it would have been obvious to one of ordinary skill in the art to combine Christensen with Despande’s teaching in order to 

As per claim 2, Deshpande and Christensen teach the apparatus of claim 1 discussed above. Christensen also teaches “performed action comprises the processing circuitry to claim the first token to submit a transaction” at [0074]-[0076]

As per claim 6, Deshpande and Christensen teach the apparatus of claim 1 discussed above. Deshpande also teaches: wherein “the first duration of time is a time between a publication of the first block and a publication of a second block immediately following the first block by the distributed ledger” at [0059] and Fig. 4A.

As per claim 8, Deshpande and Christensen teach the apparatus of claim 1 discussed above. Deshpande also teaches: wherein “the distributed ledger is a blockchain system” at [0031]-[0033].

As per claim 9, Deshpande and Christensen teach the apparatus of claim 1 discussed above. Christensen also teaches: wherein “the performed action comprises the processing circuitry to: select a second block from the distributed ledger; and collect a second token, wherein the second token is generated by the second block” at [0041]-[0045], [0074]-[0084].

As per claim 13, Deshpande and Christensen teach the apparatus of claim 2 discussed above. Deshpande also teaches: wherein “the transaction is a transmission of one or more data packets” at [0059] and Fig. 4A.

Claims 14, 18-19, 21-22 recite similar limitations as in claims 1-2, 6, 8-9, 13 and are therefore rejected by the same reasons.


Allowable Subject Matter
Claims 3-5, 7, 10-12, 15-17, 20, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             
January 13, 2021